Citation Nr: 0418115	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  97-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected disability.  

2.  Entitlement to an increased rating for erythema 
multiforme, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to December 
1957.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., that denied entitlement to service connection for 
erectile dysfunction secondary to service-connected 
disability and to a rating in excess of 30 percent for 
erythema multiforme.  The veteran subsequently moved to 
Maryland, and his case was transferred to the RO in 
Baltimore, Maryland.  A hearing was held before a hearing 
officer at the RO in March 1998.  A transcript is of record.  

In December 1998, a hearing was held at the Board in 
Washington, D.C., before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  In September 
1999, the Board remanded the claims for additional 
development.  Following the additional development, the RO 
continued its denial of the claimed benefits.  In a decision 
dated in March 2003, the Board denied the veteran's claims.  

The veteran filed a timely appeal of the Board's March 2003 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in April 2004, the Court 
granted the joint motion of the parties, vacated the Board's 
decision and remanded the case to the Board for further 
proceedings consistent with the joint motion.  Copies of the 
Court's Order and the joint motion of the parties were placed 
in the claims file.  

Thereafter, the Board wrote to the veteran on several 
occasions and afforded him the opportunity to submit 
additional argument and evidence in support of his appeal.  
Those letters were returned to the Board by the Postal 
Service as undeliverable.  


REMAND

The joint motion concluded that VA had not satisfied the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  The joint 
motion states that although the Board addressed the VCAA, it 
did not adequately discuss the duty to notify under 
38 U.S.C.A. § 5103(a) (West 2002).  The joint motion noted 
that although the Board had stated that the veteran was 
notified of his duty to obtain evidence, the Board had not 
addressed whether the veteran had been informed of the type 
of evidence VA would attempt to obtain on his behalf, 
pursuant to the holdings in Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), and Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  

The joint motion further found that VA had a duty to obtain a 
medical examination and opinion pursuant to 38 U.S.C.A. 
§ 5103A(d) to determine the etiology of the veteran's 
erectile dysfunction, especially in light of his claim that 
his erectile dysfunction is caused by prednisone taken to 
treat his service-connected erythema multiforme.  

The joint motion also indicates that VA should consider 
whether the service-connected erythema multiforme would be 
more appropriately rated under a diagnostic code other than 
Diagnostic Code 7806 and, if so, whether an evaluation in 
excess of 30 percent would be warranted.  See Suttmann v. 
Brown, 5 Vet. App. 127, 133 (1993); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  The Board notes that the 
veteran's last VA examination for compensation purposes with 
regard to the erythema multiforme was in June 2000.  A more 
recent examination is needed to adequately assess the level 
of severity of the service-connected disability.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of
38 U.S.C.A. § 5103(a) with respect to the 
claims currently in appellate status.  
The VCAA notice should indicate which 
portion of the information and evidence, 
if any, necessary to substantiate the 
claims should be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi; Charles v. 
Principi, supra.  

2.  After pertinent records have been 
received, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of any erectile 
dysfunction found to be present.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner is requested to review the 
record and render an opinion as to 
whether it is at least as likely as not 
(50 percent probability) that any current 
erectile dysfunction resulted from his 
service-connected erythema multiforme or 
treatment therefor, including with 
prednisone.  A rationale should be 
provided for any opinions expressed.  If 
the veteran cannot be found, or fails to 
report for the examination, a physician 
with appropriate expertise is requested 
to review the record and, if possible, 
render an opinion concerning the question 
posed above in this indented paragraph.  

3.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
erythema multiforme.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues on 
appeal.  In addressing the claim for an 
increased rating for erythema multiforme, 
the RO should consider whether the 
veteran's disability would be more 
appropriately evaluated under a 
diagnostic code other than Diagnostic 
Code 7806, and if so, whether an 
evaluation in excess of 30 percent is 
warranted.  In evaluating the service-
connected disability under any skin code, 
the RO should take into consideration the 
changes to the criteria for evaluating 
skin disability that became effective on 
August 30, 2002.  If the benefits sought 
on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
attorney-representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



